DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The amendments filed on 12/18/2020 have been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 38 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 38 recites “when the operator simultaneously contacts the at least one first contact surface and the at least one second contact surface, the operating unit is configured to release the first joint, the second joint, and any other joint between the at least one first contact surface and the at least one second 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 5-9, 11-21, 26, 27, 29-31, 33-35, 37 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable under Piron et al. (WO 2014/139018 A; “Piron”) in view of Birkenbach et al. (EP 
Piron discloses:
Regarding claim 1:
A holding arm (105) for holding a surgical mechatronic assistance system or a surgical instrument (110), comprising 
a proximal end (P in Fig. A below) for attaching the holding arm to a base (B in Fig. A below) and a distal end (D in Fig. A below) for receiving a surgical mechatronic assistance system and/or a surgical instrument (110); 
at least a first and second arm segment (see segments at e.g. P and D, respectively in Fig. A below) which is configured to be released and locked by a releasing device (pg. 42, “the device for which configuration parameters are provided may be a robotic arm that is employed to position one or more tools or device, as illustrated in FIG. 5K. . . . Examples of configuration parameters for configuring a robot arm include, but not limited to, positions and orientations of the arm, motor speeds, safety regions for collision avoidance, stiffness, and home positions, tip speeds, acceleration profiles, working distance offset, position of the arm with respect to the surgeon . . . thresholds used to trigger automatic movement/alignment of the robot, safety delay time, movement patterns. . . .”, thereby indicating a locking and releasing mechanism of the arm to facilitate e.g. “positions and orientations of the arm,” “home positions,” “movement/alignment of the robot,” “movement patterns” etc.); 
an operating unit (pg. 40, “a medical instrument may be identified as being associated with a specific operator . . . the configuration data would correlate the instrument identifier with configuration parameters that are preferred by the specific surgeon, such that when the specific medical instrument is used and identified, control and processing unit 400 provides the preferred configuration parameters to the relevant medical device . . . biometric sensors may identify the user of the device. . . .”) for bringing the holding arm into a desired pose (Fig. 5K; pg. 42, “[e]xamples of configuration parameters for configuring a robot arm include, but not limited to, positions and orientations of the arm, motor speeds, 
a control unit (400) which is coupled to the operating unit in order to transmit signals from the operating unit to the releasing device (pg. 19, “processing unit 400 for controlling various devices (such as the robotic arm 105) and providing surgical navigation”; pg. 40, “processing unit 400 provides the preferred configuration parameters to the relevant medical device . . . biometric sensors may identify the user of the device. . . .”);
a detecting means for detecting an identity of a user (pg. 40, “biometric sensors may identify the user of the device”);
wherein the control unit is configured to control the releasing device according to the identity of the user, when a first identity of a first user is detected, a first plurality of restrictions for physical movement of the holding arm during operation of the device is provided, and when a second identity of a second user is detected, a second plurality of restrictions for physical movement of the holding arm during operation of the holding arm is provided (pg. 40, “a medical instrument may be identified as being associated with a specific operator.  For example, a medical instrument may be commonly associated with a specific surgeon, and the instrument identifier may include identifying information associating the medical instrument with the specific surgeon. . . . the configuration data would correlate the instrument identifier with configuration parameters that are preferred by the specific surgeon, such that when the specific medical instrument is used and identified, control and processing unit 400 provides the preferred configuration parameters to the relevant medical device . . .” thereby indicating that the control unit imposes distinct parameters/restrictions for a respective a first and second user).
However, Piron does not expressly disclose the first arm segment being connected to a first joint and the second arm segment connected to a second joint, wherein each joint is configured to be released and locked by the releasing device, the operating unit including at least one first contact surface at the first arm segment and at least one second contact surface at the second arm segment, wherein the 
Birkenbach teaches a first arm segment (13) being connected to a first joint (14) and a second arm segment (15) connected to a second joint (16), wherein each joint is configured to be released and locked by a releasing device (¶ [0018]), an operating unit including at least one first contact surface (19; ¶ [0018], “a switch on the joint has to be pressed (this can apply to all joints)”) at the first arm segment and at least one second contact surface (19; ¶ [0030], “movement inhibitors 22, 24 and 26 can be switched on and / or off as a whole or individually” thereby indicating that there must be a means for locking and releasing each joint individually i.e. independently with respect all other joints; ¶ [0017], “a mechanical switch for at least one of the joints”;  ¶ [0018], “By providing an on / off switch for the movement inhibitors, in particular by providing a switch for the central joint, for example one or more of the articulated connections can be released. . . . But because a switch on the joint has to be pressed (this can apply to all joints), the movement restriction is only lifted under full control of the user” [emphasis], thereby indicating that a switch can be “applied to all joints” (i.e. provided on all joints so that each joint has a respective switch disposed thereon)  to enable each joint to be inhibited individually i.e. independently with respect to all other joints as put forth in paragraph [0030]; these excerpts provide support for an embodiment wherein each joint has its own switch to enable the locking/inhibiting and releasing of each “individual” joint, respectively) at the second arm segment, wherein the operating unit is configured to release the first joint upon contact between an operator and the at least one first contact surface, and to release the second joint upon contact between the operator and the at least one second contact surface (¶ [0018], “providing an on / off switch for the movement inhibitors . . . one or more of the articulated connections can be released, that is, a movement restriction can be removed.  But because a switch on the joint has to be pressed (this can apply to all joints), the movement restriction is only lifted under full control of the user”) for the purpose of facilitating desirable movement restrictions of the arm (¶ [0014]-[0015], [0018]).

Piron does not expressly disclose an interface for receiving a key, and a detecting means for detecting an identity of the key.
Leimbach teaches an interface for receiving a key (¶ [0608], “access key can comprise an identification code.  For example, the identification code can be specific to the operator, user, or owner of the surgical instrument. In such instances, only an authorized person can obtain a licensed identification code, and thus, only authorized personnel can access the stored data. . .  . the access key can comprise a physical key such as memory key and/or a detach exchange port connector, which can be physically coupled to a data exchange port of the surgical instrument. . . . the access key can be preprogrammed to obtain access to the secure data, and to securely store and/or transfer the data, for example”), and a detecting means for detecting an identity of the key (treated as invoking 35 U.S.C. 112(f); see ¶ [0611]-[0613] regarding authentication, “the key or extraction device can comprise a security token.  In various instances, the data exchange port can be encrypted, for example, and/or the key can provide information or codes to the data exchange port to verify that the key is authorized and/or approved to extract data from the data exchange port. . . .before data access is granted to a proposed data reader, the data reader may need to be verified and/or confirmed by the surgical instrument.”) as known alternative for managing the authentication, authorization, and use of the surgical instrument by a multitude of operators (¶ [0615]-[0616]).

Piron as modified above further discloses the following:
Regarding claim 2:
The holding arm according to claim 1, wherein the operating unit comprises the interface for receiving the key (¶ [0612] in Leimbach, “microprocessor”), wherein the key is arranged on the operating unit and the interface configured to receive the operating unit in a reversibly releasable manner (¶ [0608] in Leimbach, “memory key . . . which can be physically coupled [and decoupled] to a data exchange port of the surgical instrument”) and to receive control signals from the operating unit (¶ [0608] in Leimbach, “the access key can be preprogrammed to obtain access to the secure data, and to securely store and/or transfer the data, for example. In various circumstances, an access key can correspond to a specific surgical instrument, for example.”).
Regarding claim 3:
The holding arm of claim 1, wherein the key is a data key or a software key (¶ [0608], “memory key”; Leimbach).
Regarding claim 5:
The holding arm according to claim 1, wherein the detecting means has an optical detecting means for optically detecting the identity of the key (¶ [0611], “the key can comprise a specialized data reader, for example, and data can be transferred via an optical data transmission arrangement, for example”; Leimbach).

The holding arm according to claim 5, wherein the optical detecting means is designed to detect colour coding and/or structural coding of the identity of the key (the transfer of data via optical means inherently requires detecting light/image/visual characteristics associated with the “key”, and such characteristics are inherently “structural” insofar as their physical properties dictate such characteristics; Leimbach).
Regarding claim 7:
The holding arm according to claim 1, wherein the detecting means has a receiver for receiving electromagnetic waves, wherein the electromagnetic waves represent the identity of the key (¶ [0608], “the access key can comprise a secure server, and data can be transferred and/or accessed by an approved Bluetooth and/or radio frequency (RF) transmission”; Leimbach).
Regarding claim 8:
The holding arm according to claim 1, wherein the detecting means has an electronic interface for receiving an identification signal from the key (¶ [0608], “the access key can comprise a secure server, and data can be transferred and/or accessed by an approved Bluetooth and/or radio frequency (RF) transmission”; Leimbach).
Regarding claim 9:
The holding arm according to claim 1, wherein the detecting means has an electromechanical lock for receiving the key (¶ [0609], “lock, which can comprise a plug, a plurality of pins, and/or plurality of springs, for example. . . . For example, the physical key can contact the plurality of pins, deform the plurality of springs, and/or bias the plug from a locked orientation to an unlocked orientation to unlock the data exchange port, for example”; Leimbach).
Regarding claim 11:
The holding arm according to claim 1, wherein a surgical mechatronic assistance system is received at the distal end (at 110; see also 250 in Fig. 5B) and the operating unit and/or the interface is arranged on the assistance system (at 54, 56 in Leimbach).

An operating unit for a holding arm according to claim 1, having a key for the interface for receiving said key (¶ [0608], “access key”; Leimbach).
Regarding claim 13:
The operating unit according to claim 12, further comprising a base member (B in Fig. A below), an input device with which an operator can enter a control signal, an interface for transmitting the control signal to the holding arm (pg. 40, “sensors may identify the user of the device” indicating an interface by which a user can provide identification), wherein the key specifies the identity of the operating unit (pg. 40, 42; ¶ [0608]-[0615] in Leimbach).
Regarding claim 14:
The operating unit according to claim 12 or 13, wherein the key comprises visual coding (¶ [0611], “the key can comprise a specialized data reader, for example, and data can be transferred via an optical data transmission arrangement, for example”; Leimbach).
Regarding claim 15:
The operating unit according to claim 14, wherein the visual coding has colour coding or structural coding (the transfer of data via optical means inherently requires detecting light/image/visual characteristics associated with the “key”, and such characteristics are inherently “structural” insofar as their physical properties dictate such characteristics; Leimbach).
Regarding claim 16:
The operating unit of claim 12, wherein the key has a transmitter for transmitting electromagnetic waves (¶ [0608], “the access key can comprise a secure server, and data can be transferred and/or accessed by an approved Bluetooth and/or radio frequency (RF) transmission” ; Leimbach).
Regarding claim 17:
The operating unit according to any one of claim 12, wherein the key has an electronic interface for transmitting an identification signal (¶ [0608], “the access key can comprise a secure server, and data 
Regarding claim 18:
The operating unit according to claim 12, wherein the key is provided in the form of a mechanically insertable key (¶ [0608]-[0609] in Leimbach).
Regarding claim 19:
The operating unit according to claim 12, having an interface for an optical reflector for surgical navigation (¶ [0611], “the key can comprise a specialized data reader, for example, and data can be transferred via an optical data transmission arrangement, for example”; Leimbach).
Regarding claim 20:
The operating unit according to claim 12, comprising display devices (115) for displaying a status of the operating unit of the holding arm, of a mechatronic assistance system, and/or of a surgical instrument attached to the holding arm (pg. 19, “video display 115 for displaying a video image form optical video scope 110”).
Regarding claim 21:
The operating unit according to claim 12, having a screen for displaying data and/or a model of the patient (pg. 19, “video display 115 for displaying a video image form optical video scope 110”).
Regarding claim 26:
The holding arm of claim 1, wherein the second arm segment is also connected to the first joint (via arm segment 13 and joint 16, see in Fig. 1 of Birkenbach).
Regarding claim 27:
The holding arm of claim 1, wherein the first and second plurality of restrictions for physical movement of the holding arm during operation include as least one of the following: a restriction on the poses of the holding arm, restriction in the angular speed of individual or of all joints, restriction in angular accelerations of individual or of all joints, and restriction of jolts against the holding arm (pg. 42, “[e]xamples of configuration parameters for configuring a robot arm include, but not limited to, positions 
Regarding claim 29:
The holding arm of claim 1, wherein: the first plurality of restrictions for physical movement of the holding arm during operation of the holding arm comprise the first plurality of restrictions for physical movement of the holding arm during a first type of surgical procedure; and  the second plurality of restrictions for physical movement of the holding arm during operation of the holding arm comprise the second plurality of restrictions for physical movement of the holding arm during a second type of surgical procedure that is different from the first type of surgical procedure (pg. 40, “a medical instrument may be identified as being associated with a specific operator.  For example, a medical instrument may be commonly associated with a specific surgeon, and the instrument identifier may include identifying information associating the medical instrument with the specific surgeon. . . . the configuration data would correlate the instrument identifier with configuration parameters that are preferred by the specific surgeon, such that when the specific medical instrument is used and identified, control and processing unit 400 provides the preferred configuration parameters to the relevant medical device . . .” thereby indicating that the control unit imposes distinct parameters for different types of surgeons that may specialize in different types of procedures).
Regarding claim 30:
The holding arm of claim 1, wherein: the first plurality of restrictions for physical movement of the holding arm during operation of the holding arm comprise the first plurality of restrictions for physical movement of the holding arm by an operator during operation of the holding arm;  and the second plurality of restrictions for physical movement of the holding arm during operation of the holding arm comprise the second plurality of restrictions for physical movement of the holding arm by the operator during operation of the holding arm (pg. 40, “a medical instrument may be identified as being associated 
Regarding claim 31:
The holding arm of claim 1, wherein the first and second plurality of restrictions for physical movement of the holding arm during operation of the holding arm include restrictions in operation of individual or of all joints during operation of the holding arm (pg. 42, “[e]xamples of configuration parameters for configuring a robot arm include, but not limited to, positions and orientations of the arm, motor speeds, safety regions for collision avoidance, stiffness, and home positions, tip speeds, acceleration profiles, working distance offset, position of the arm with respect to the surgeon . . . thresholds used to trigger automatic movement/alignment of the robot, safety delay time, movement patterns . . thresholds used to trigger automatic movement/alignment of the robot, safety delay time, movement patterns. . .” thereby indicating distinct parameters/restrictions for e.g. all joints during operation; see also ¶ [0030] in Birkenbach, “movement inhibitors 22, 24, and 26 can be switched on and / 
Regarding claim 33:
The holding arm of claim 1, wherein the operating unit is configured to lock the first joint upon release of the at least one first contact surface by the operator, and to lock the second joint upon release of the at least one second contact surface by the operator (¶ [0032] in Birkenbach indicates “releasing the movement of the arm 01 by pressing the button 19” and restricting movement once “the button is released again”; pg. 42 in Piron, “the device for which configuration parameters are provided may be a robotic arm that is employed to position one or more tools or device, as illustrated in FIG. 5K. . . . Examples of configuration parameters for configuring a robot arm include, but not limited to, positions and orientations of the arm, motor speeds, safety regions for collision avoidance, stiffness, and home positions, tip speeds, acceleration profiles, working distance offset, position of the arm with respect to the surgeon . . . thresholds used to trigger automatic movement/alignment of the robot, safety delay time, movement patterns. . . .”, thereby indicating a locking mechanism of the arm to maintain the positioning of a tool, e.g. “positions and orientations of the arm,” “home positions,” “movement/alignment of the robot,” “movement patterns” etc. during e.g. brain surgery, see FIG. 5C-5L regarding medical instruments and configuration parameters).
Regarding claim 34
The holding arm of claim 1, wherein the first arm segment does not move relative to the second arm segment when the first joint and the second joint are locked (pg. 42, “the device for which configuration parameters are provided may be a robotic arm that is employed to position one or more tools or device, as illustrated in FIG. 5K. . . . Examples of configuration parameters for configuring a robot arm include, but not limited to, positions and orientations of the arm, motor speeds, safety regions for collision avoidance, stiffness, and home positions, tip speeds, acceleration profiles, working distance offset, position of the arm with respect to the surgeon . . . thresholds used to trigger automatic movement/alignment of the robot, safety delay time, movement patterns. . . .”, thereby indicating a 
Regarding claim 35:
The holding arm of claim 1, wherein the first arm segment does not move relative to the second arm segment when the operator does not contact the at least one first contact surface or the at least one second contact surface (¶ [0032] in Birkenbach indicates “releasing the movement of the arm 01 by pressing the button 19” and restricting movement once “the button is released again”; pg. 42 in Piron, “the device for which configuration parameters are provided may be a robotic arm that is employed to position one or more tools or device, as illustrated in FIG. 5K. . . . Examples of configuration parameters for configuring a robot arm include, but not limited to, positions and orientations of the arm, motor speeds, safety regions for collision avoidance, stiffness, and home positions, tip speeds, acceleration profiles, working distance offset, position of the arm with respect to the surgeon . . . thresholds used to trigger automatic movement/alignment of the robot, safety delay time, movement patterns. . . .”, thereby indicating a locking mechanism of the arm to maintain the positioning of a tool, e.g. “positions and orientations of the arm,” “home positions,” “movement/alignment of the robot,” “movement patterns” etc. during e.g. brain surgery, see FIG. 5C-5L regarding medical instruments and configuration parameters).
Regarding claim 37:
The holding arm of claim 1, wherein: the at least one first contact surface is configured to release only the first joint upon contact between the operator and the at least one first contact surface, the at least one second contact surface is configured to release only the second joint upon contact between the operator and the at least one second contact surface (¶ [0030], “movement inhibitors 22, 24 and 26 can be switched on and / or off as a whole or individually” thereby indicating that there must be a means for one or more of the articulated connections can be released. . . . But because a switch on the joint has to be pressed (this can apply to all joints), the movement restriction is only lifted under full control of the user” [emphasis], thereby indicating that a switch can be “applied to all joints” (i.e. provided on all joints so that each joint has a respective switch disposed thereon) to enable each joint to be inhibited individually i.e. independently with respect to all other joints, see ¶ [0030]; these excerpts provide support for an embodiment wherein each joint has its own switch to enable the locking and releasing of each “individual” joint).
Regarding claim 38:
The holding arm of claim 1, wherein, when the operator simultaneously contacts the at least one first contact surface and the at least one second contact surface, the operating unit is configured to release the first joint and the second joint (¶ [0030] in Birkenbach, “movement inhibitors 22, 24 and 26 can be switched on and / or off as a whole or individually” thereby indicating that there must be a means for switching the inhibitors for each joint individually i.e. independently with respect all other joints; ¶ [0018] in Birkenbach, “By providing an on / off switch for the movement inhibitors, in particular by providing a switch for the central joint, for example one or more of the articulated connections can be released. . . . But because a switch on the joint has to be pressed (this can apply to all joints), the movement restriction is only lifted under full control of the user” [emphasis], thereby indicating that a switch can be “applied to all joints” (i.e. provided on all joints so that each joint has a respective switch disposed thereon)  to enable each joint to be inhibited individually i.e. independently with respect to all other joints as put forth in paragraph [0030] in Birkenbach; these excerpts provide support for an embodiment wherein each joint has its own switch to enable the locking/inhibiting and releasing of each “individual” joint so that contacting the switch for the first joint and the switch for the second joint can release the first and second joint “individually” but simultaneously).
KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified that “obvious to try” – i.e. choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is a rationale that supports a conclusion of obviousness. See MPEP § 2143.  Here, Birkenbach describes the need for a holding arm that can be selectively adjusted only under the full control of a user (¶ [0001], [0014], [0018]).  Birkenbach teaches a finite number of solutions/configurations to this problem: at least one joint has a mechanical switch and that each switch can impose physical restrictions on either an individual joint or all joints as a whole (¶ [0017], [0018], [0030]).  Among these various configurations is one each joint has its own switch that can impose physical restrictions on all joints as a whole.  In such a configuration, a person having ordinary skill in the art would reasonably expect that simultaneously activating the switch on e.g. joint 12 and the switch on joint 16 would cause all the joints, including intervening joint 14, to release as is required by claim 38.  As such, it would have been obvious one having ordinary skill in the art before the effective filing date of the claimed invention to configure Piron as modified above to release any other joint between the first and second contact surfaces when the operator simultaneously contacts the first and second contact surfaces because such a configuration is one among a finite number of identified, predictable solutions, with a reasonable expectation of success. 
10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piron in view of Birkenbach and Leimbach, as applied to claim 1 above, and further in view of Kostrzewski et al. (U.S. P.G. Publication No. 2015/0223897 A1; “Kostrzewski”).
Piron as modified above discloses all the limitations of claim 1, supra, but does not expressly disclose a sterile bag surrounding the holding arm, wherein the bag has a recess and/or can be penetrated in a region of an interface for receiving an operating unit in a reversibly releasable manner.
Kostrzewski teaches a sterile bag (602) surrounding a holding arm (604), wherein the bag has a recess (608) and/or can be penetrated in a region of an interface for receiving an operating unit (610) in a reversibly releasable manner for the purpose of covering and preventing contamination (¶ [0072]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Piron as modified above to have a sterile bag surrounding the holding arm, wherein the bag has a recess and/or can be penetrated in a region of an interface for receiving an operating unit in a reversibly releasable manner, as taught by Kostrzewski, for the purpose of covering and preventing contamination.  
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piron in view of Birkenbach and Leimbach, as applied to claim 12 above, and further in view of Overmyer et al. (U.S. P.G. Publication No. 2015/0272572 A1; “Overmyer”).
Regarding claim 22, Piron as modified above discloses all the limitations of claim 12, supra, but does not expressly disclose a vibration module with which the operating unit can be made to vibrate.
Overmyer teaches a vibration module with which an operating unit can be made to vibrate (¶ [0104], “a pulse of vibrations”) for the purpose of providing haptic feedback to the operator (¶ [0104], “tactile feedback”).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Piron as modified above to have a vibration module with which the operating unit can be made to vibrate, as taught by Overmyer, for the purpose of providing haptic feedback to the operator.  The Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, supra would, with reasonable predictability, result in the operating unit having a vibration module to provide haptic feedback to the operator.
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piron in view of Birkenbach and Leimbach, as applied to claim 13 above, and further in view of Sandvik et al. (U.S. P.G. Publication No. 2016/0200515 A1; “Sandvik”).
Regarding claim 25, Piron as modified above discloses all the limitations of claim 13, see supra, including the input device configured to detect a change in the distance of the operating unit from the holding arm to convert said change into an electrical signal (e.g. connecting/disconnecting a memory key whereby e.g. the controller detects and characterizes disconnecting the memory key as a change in distance between the key/operating unit and the holding arm).  However, Piron as modified above does not expressly disclose the input device having a capacitive sensor.
Sandvik teaches an input device having a capacitive sensor (¶ [0062], “communication means (not shown in the drawings), preferably in form of a capacitive or mechanical key”) as a known communication means (¶ [0062]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the input device of Piron as modified above to have a capacitive sensor as a known communication means.  The Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified that the simple substitution of one known element for another to obtain predictable results is, inter alia, a rationale that supports a conclusion of obviousness. See MPEP § 2143.  In this case, one of ordinary skill in the art at the time of the invention would recognize that Leimbach and Sandvik both include input devices (access keys) for supra would, with reasonable predictability, result in the input device i.e. access key of Leimbach including a capacitive sensor to provide a capacitive key as is known in the art.
Claims 32 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piron in view of Birkenbach and Leimbach, as applied to claim 1 above, and further in view of Otsuka (EP 1520548 A2; “Otsuka”).
Regarding claims 32 and 36, Piron as modified above teaches all the limitations of claim 1, supra, but does not expressly disclose that each contact surface comprises two contact surfaces opposing one another at the respective arm segment.
Otsuka teaches each contact surface (3a, 3b; Fig. 13-15) comprises two contact surfaces opposing one another (see opposing surfaces 3a, 3b in Fig. 13-15) at a respective arm segment (2) for the purpose of configuring the releasing device such that the operator is required to make contact with both surfaces simultaneously in order to engage or disengage motion restrictions on the arm so that the operator can concentrate on the operation without being absorbed in anxiety for erroneous unlocking of the brakes during surgical operation (¶ [0004]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Piron so that each contact surface comprises two contact surfaces opposing one another at the respective arm segment, as taught by Otsuka, for the purpose of configuring the releasing device such that the operator is required to make contact with both surfaces simultaneously in order to engage or disengage motion restrictions on the arm so that the operator can concentrate on the operation without being absorbed in anxiety for erroneous unlocking of the brakes during surgical operation.




Piron discloses:
Regarding claim 38:
A holding arm (105) for holding a surgical mechatronic assistance system or a surgical instrument (110), comprising 
a proximal end (P in Fig. A below) for attaching the holding arm to a base (B in Fig. A below) and a distal end (D in Fig. A below) for receiving a surgical mechatronic assistance system and/or a surgical instrument (110); 
at least a first and second arm segment (see segments at e.g. P and D, respectively in Fig. A below) which is configured to be released and locked by a releasing device (pg. 42, “the device for which configuration parameters are provided may be a robotic arm that is employed to position one or more tools or device, as illustrated in FIG. 5K. . . . Examples of configuration parameters for configuring a robot arm include, but not limited to, positions and orientations of the arm, motor speeds, safety regions for collision avoidance, stiffness, and home positions, tip speeds, acceleration profiles, working distance offset, position of the arm with respect to the surgeon . . . thresholds used to trigger automatic movement/alignment of the robot, safety delay time, movement patterns. . . .”, thereby indicating a locking and releasing mechanism of the arm to facilitate e.g. “positions and orientations of the arm,” “home positions,” “movement/alignment of the robot,” “movement patterns” etc.); 
an operating unit (pg. 40, “a medical instrument may be identified as being associated with a specific operator . . . the configuration data would correlate the instrument identifier with configuration parameters that are preferred by the specific surgeon, such that when the specific medical instrument is used and identified, control and processing unit 400 provides the preferred configuration parameters to the relevant medical device . . . biometric sensors may identify the user of the device. . . .”) for bringing the holding arm into a desired pose (Fig. 5K; pg. 42, “[e]xamples of configuration parameters for 
a control unit (400) which is coupled to the operating unit in order to transmit signals from the operating unit to the releasing device (pg. 19, “processing unit 400 for controlling various devices (such as the robotic arm 105) and providing surgical navigation”; pg. 40, “processing unit 400 provides the preferred configuration parameters to the relevant medical device . . . biometric sensors may identify the user of the device. . . .”);
a detecting means for detecting an identity of a user (pg. 40, “biometric sensors may identify the user of the device”);
wherein the control unit is configured to control the releasing device according to the identity of the user, when a first identity of a first user is detected, a first plurality of restrictions for physical movement of the holding arm during operation of the device is provided, and when a second identity of a second user is detected, a second plurality of restrictions for physical movement of the holding arm during operation of the holding arm is provided (pg. 40, “a medical instrument may be identified as being associated with a specific operator.  For example, a medical instrument may be commonly associated with a specific surgeon, and the instrument identifier may include identifying information associating the medical instrument with the specific surgeon. . . . the configuration data would correlate the instrument identifier with configuration parameters that are preferred by the specific surgeon, such that when the specific medical instrument is used and identified, control and processing unit 400 provides the preferred configuration parameters to the relevant medical device . . .” thereby indicating that the control unit imposes distinct parameters/restrictions for a respective a first and second user).
However, Piron does not expressly disclose the first arm segment being connected to a first joint and the second arm segment connected to a second joint, wherein each joint is configured to be released and locked by the releasing device, the operating unit including at least one first contact surface at the 
Hirose teaches a first arm segment (36d) being connected to a first joint (joint about rotation axis X7; Fig. 1) and a second arm segment (36a) connected to a second joint (joint at 52d disposed about rotation axis X4), wherein each joint is configured to be released and locked by a releasing device (52e, 52d; col. 7, ll. 12-41), an operating unit including at least one first contact surface (54) at the first arm segment (col. 7, ll. 27-29) and at least one second contact surface (56) at the second arm segment (see switch 56 located at the distal end of arm segment 36a, at the base of segments 36e and 36b), wherein the operating unit is configured to release the first joint upon contact between an operator and the at least one first contact surface (col. 7, ll. 27-34; activating switch 54 releases joint at 52e, which in turn releases joint at rotation axis X7), and to release the second joint upon contact between the operator and the at least one second contact surface (col. 7, ll. 35-41; activating switch 56 releases joint at 52d) for the purpose of enabling the operating unit to maintain the holding arm into a desired pose (col. 5, ll. 18-25; col. 7, ll. 27-41).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Piron such that the first arm segment being connected to a first joint and the second arm segment connected to a second joint, wherein each joint is configured to be released and locked by the releasing device, the operating unit including at least one first contact surface at the first arm segment and at least one second contact surface at the second arm segment, wherein the operating unit is configured to release the first joint upon contact between an operator and the at least one first contact surface, and to release the second joint upon contact between the operator and the at least one second contact surface, as taught by Hirose, for the purpose of enabling the operating unit to maintain the holding arm into a desired pose

Leimbach teaches an interface for receiving a key (¶ [0608], “access key can comprise an identification code.  For example, the identification code can be specific to the operator, user, or owner of the surgical instrument. In such instances, only an authorized person can obtain a licensed identification code, and thus, only authorized personnel can access the stored data. . .  . the access key can comprise a physical key such as memory key and/or a detach exchange port connector, which can be physically coupled to a data exchange port of the surgical instrument. . . . the access key can be preprogrammed to obtain access to the secure data, and to securely store and/or transfer the data, for example”), and a detecting means for detecting an identity of the key (treated as invoking 35 U.S.C. 112(f); see ¶ [0611]-[0613] regarding authentication, “the key or extraction device can comprise a security token.  In various instances, the data exchange port can be encrypted, for example, and/or the key can provide information or codes to the data exchange port to verify that the key is authorized and/or approved to extract data from the data exchange port. . . .before data access is granted to a proposed data reader, the data reader may need to be verified and/or confirmed by the surgical instrument.”) as known alternative for managing the authentication, authorization, and use of the surgical instrument by a multitude of operators (¶ [0615]-[0616]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Piron to include an interface for receiving a key, and a detecting means a detecting means for detecting an identity of the key, wherein the control unit is configured to control the releasing device according to the identity of the received key such that when a first identity of a first key is detected, a first plurality of restrictions for physical movement of the holding arm is provided, and when a second identity for a second key is detected, a second plurality of restrictions for physical movement of the holding arm is provided, as taught by Leimbach, as known alternative for managing the authentication, authorization, and use of the surgical instrument by a multitude of operators.

When the operator simultaneously contacts the at least one first contact surface and the at least one second contact surface, the operating unit is configured to release the first joint, the second joint, and any other joint between the at least one first contact surface and the at least one second contact surface (col. 7, ll. 27-41; activating both switches 54 and 56 would cause brakes 52a-52e to release, thereby releasing joints at rotation X7 and 52d as well as all intervening joints at e.g. rotation axes X10, X9, X8, X6 i.e. parallel link mechanism 36).
Response to Arguments
Applicant's arguments filed 12/18/2020 have been fully considered but they are not persuasive. 
Applicant argues that Birkenbach does not teach “an operating unit including at least one first contact surface at the first arm segment and at least one second contact surface at the second arm segment” as recited in claim 1 because Birkenbach only allegedly discloses mechanical switch 19 at joint 14, illustrated in FIG. 2.  Remarks at 8-9.  In response, the aspect that FIG. 2 only shows a single configuration of the disclosed invention is not a basis for an exclusion of or lack of support for other configurations that may otherwise have adequate support in the written description. Paragraph [0017] in Birkenbach recites that “[a]n on and / or off switch for the movement inhibitors can be provided, and this can in particular comprise one of the following devices: a mechanical switch for at least one of the joints; a software controlled switch for at least one of the joints; a wired or wirelessly controlled switch for at least one of the joints” (emphasis).  Birkenbach further recites in paragraph [0030] that “[t]he movement inhibitors 22, 24 and 26 can be switched on and / or off as a whole or individually” (emphasis); and in paragraph [0018] that “[b]y providing an on / off switch for the movement inhibitors, in particular by providing a switch for the central joint, for example one or more of the articulated connections can be released. . . . But because a switch on the joint has to be pressed (this can apply to all joints), the movement restriction is only lifted under full control of the user” [emphasis].  In view of the foregoing, Birkenbach indicates that a switch can be “applied to all joints” i.e. provided on all joints so 
Applicant argues that the cited art combination involving Piron in view of Birkenbach does not teach the subject matter of claim 34 because “arm 10 of Birkenbach is always configured to move” whereas claim 34 requires that the “first arm segment does not move relative to the second arm segment when the first joint and the second joint are locked.”  Remarks at 10-11.  In response, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Here, Piron recites on page 42 that “the device for which configuration parameters are provided may be a robotic arm that is employed to position one or more tools or device, as illustrated in FIG. 5K. . . . Examples of configuration parameters for configuring a robot arm include, but not limited to, positions and orientations of the arm, motor speeds, safety regions for collision avoidance, stiffness, and home positions, tip speeds, acceleration profiles, working distance offset, position of the arm with respect to the surgeon . . . thresholds used to trigger automatic movement/alignment of the robot, safety delay time, movement patterns. . . .” (emphasis). Piron thereby teaches a locking mechanism of the entire arm to maintain the positioning of a tool, e.g. “positions and orientations of the arm,” “home positions,” “movement/alignment of the robot,” “movement patterns” etc. during e.g. brain surgery.  See FIG. 5C-5L regarding medical instruments and configuration parameters.  That is, Piron indeed teaches a mode wherein all joints are locked so as to maintain a “position” or 























Appendix

    PNG
    media_image1.png
    440
    435
    media_image1.png
    Greyscale

Figure A: View of Piron










Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D YABUT whose telephone number is (571)270-5526.  The examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL D YABUT/Primary Examiner, Art Unit 3656